Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 June 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,506,275 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant Application 17/196,762
U.S. Patent No. 10,506,275 B1

receiving, by a computing system, query fingerprints representing a media stream being received by a client, wherein the query fingerprints are generated by the client at a frame rate; 
1. A method comprising:
receiving, by a computing system, query fingerprints representing a media stream being received by a client, wherein the query fingerprints are generated by the client at a frame rate;
determining by a computing system that the media stream being received by the client is a known media stream, wherein the determining is based on a comparison by the computing system of (i) the query fingerprints generated at the frame rate with (ii) reference fingerprints representing the known media stream;
determining by a computing system that the media stream being received by the client is a known media stream, wherein the determining is based on a comparison by the computing system of (i) the query fingerprints generated at the frame rate with (ii) reference fingerprints representing the known media stream;
responsive to the determining, causing by the computing system the client to increase the frame rate at which the client generates the query fingerprints being received by the computing system;
responsive to the determining, causing by the computing system the client to increase the frame rate at which the client generates the query fingerprints being received by the computing system;
using by the computing system the query fingerprints generated at the increased frame rate as a basis to establish synchronous lock between (i) true time defined along a timeline within the known media stream and (ii) client time defined according to a clock of the client; and
using by the computing system the query fingerprints generated at the increased frame rate as a basis to establish synchronous lock between (i) true time defined along a timeline within the known media stream and (ii) client time defined according to a clock of the client;
using by the computing system the established synchronous lock as a basis to determine a client-time point at which the client should perform a content 

causing the client to perform, at the determined client-time point, the content revision.


(where it would be readily understood to those of ordinary skill in the art that media streams inherently possess some frame-rate, and where fingerprints may be queried at any framerate that may or may not be the same as the media stream)
4. The method of claim 1, wherein the computing system is implemented by a server in network communication with the client.
2. The method of claim 1, wherein the computing system is implemented by a server in network communication with the client.
5. The method of claim 4, wherein causing the client to increase the frame rate at which the client generates the query fingerprints being received by the computing system comprises transmitting to the client a directive to which the client is configured to respond by increasing the frame rate at which the client generates the query fingerprints being received by the computing system.
3. The method of claim 2, wherein causing the client to increase the frame rate at which the client generates the query fingerprints being received by the computing system comprises transmitting to the client a directive to which the client is configured to respond by increasing the frame rate at which the client generates the query fingerprints being received by the computing system.
3. The method of claim 1, wherein performing the content revision at the determined client-time point comprises 


comparing the query fingerprints generated at the increased frame rate with reference fingerprints of the known media stream; 
based on the comparing of the query fingerprints generated at the increased frame rate with the reference fingerprints of the known media stream, identifying at least one matching point defining a match between a query fingerprint and a reference fingerprint; and 
establishing the synchronous lock based on a mapping between a client-time timestamp of the query fingerprint and a true-time timestamp of the reference fingerprint.
5. The method of claim 1, wherein using the query fingerprints generated at the increased frame rate as a basis to establish synchronous lock between (i) true time defined along a timeline within the known media stream and (ii) client time defined according to a clock of the client comprises:
comparing the query fingerprints generated at the increased frame rate with reference fingerprints of the known media stream;
based on the comparing of the query fingerprints generated at the increased frame rate with the reference fingerprints of the known media stream, identifying at least one matching point defining a match between a query fingerprint and a reference fingerprint; and
establishing the synchronous lock based on a mapping between a client-time timestamp of the query fingerprint and a true-time timestamp of the reference fingerprint.
8. The method of claim 1, wherein using the established synchronous lock as a basis to determine the client-time point at which the client should perform the content revision in the media stream 



10. The method of claim 1, wherein the media stream being received by the client comprises an ad, and wherein the content revision comprises dynamically replacing the ad with a replacement ad.
7. The method of claim 1, wherein the content revision comprises content replacement.
8. The method of claim 7, wherein the media stream being received by the client comprises an ad pod defining a sequence of ads, and wherein the content revision comprises replacing an ad of the sequence with replacement media content.
11. A computing system comprising: 
a network communication interface through which to transmit and receive; one or more processors; 
non-transitory data storage; and program instructions stored in the non-transitory data storage and executable by the one or more processors to cause the computing system to carry out operations including:



responsive to identifying the media stream, transmitting to the media client a directive that causes the media client to increase the frame rate of generating the query fingerprints, 

establishing, based on the query fingerprints generated by the media client at the increased frame rate, synchronous lock between true time defined along a timeline within the known media stream and client time defined according to a clock of the media client, and

using the established synchronous lock as a basis to determine a client-time point at which the media client should perform a content revision in the media stream being received by the media client.



a network communication interface through which to transmit and receive;
a processing unit;
non-transitory data storage; and
program instructions stored in the non-transitory data storage and executable by the processing unit to cause the computing system to carry out operations including:



responsive to identifying the media stream, transmitting to the media client a directive that causes the media client to increase the frame rate of generating the query fingerprints,

establishing, based on the query fingerprints generated by the media client at the increased frame rate, synchronous lock between true time defined along a timeline within the known media stream and client time defined according to a clock of the media client,

using the established synchronous lock as a basis to determine a client-time point at which the media client should perform ad replacement in the media stream being received by the media client, and

transmitting to the media client a directive that causes the media client to perform, at the determined client-time point, the ad replacement.

11. The computing system of 10, wherein establishing the synchronous lock includes (i) receiving the query fingerprints generated by the media client at the increased frame rate, (ii) detecting at least one match between the query fingerprints generated by the media client at the increased frame rate and reference fingerprints of the known media stream, and (iii) correlating a true-time timestamp of the at least one match with a client-time timestamp of the at least one match.
13. The computing system of claim 11, wherein using the established synchronous lock as a basis to determine the client-time point at which the media client should perform the content revision in the media stream being received by the media client comprises using the established synchronous lock as a basis to map a predefined true-time point at which the content revision should be performed in the known media stream to a corresponding client-time point at which the media client should perform the 


(Where provision of supplemental content to enhance the content on some media content is well-known and routine in the prior Art)
16. A non-transitory computer readable medium storing instructions executable by one or more processors to carry out operations comprising: 
identifying a media stream being received by a client, wherein the identifying includes (i) receiving query fingerprints of the media stream, the received query fingerprints being generated by the client at a frame rate and (ii) matching the query fingerprints with reference fingerprints of a known media stream;
 
responsive to identifying the media stream, causing the client to increase the frame rate of generating the query fingerprints; 

establishing, based on the query fingerprints generated by the client at the increased frame rate, synchronous lock between true time defined along a timeline within the known media stream and client time defined according to a clock of the client; and 

using the established synchronous lock as a basis to determine a client-time point at which the client should perform a content revision in the media stream being received by the client.

identifying a media stream being received by a client, wherein the identifying includes (i) receiving query fingerprints of the media stream, the received query fingerprints being generated by the client at a frame rate and (ii) matching the query fingerprints with reference fingerprints of a known media stream;

responsive to identifying the media stream, causing the client to increase the frame rate of generating the query fingerprints;

establishing, based on the query fingerprints generated by the client at the increased frame rate, synchronous lock between true time defined along a timeline within the known media stream and client time defined according to a clock of the client;

using the established synchronous lock as a basis to determine a client-time point at which the client should perform ad replacement in the media stream being received by the client; and

causing the client to start, at the determined client-time point, the ad replacement.

16. The non-transitory computer readable medium of claim 15, wherein causing the client to increase the frame rate of generating the query fingerprints comprises outputting for transmission to the client a directive to which the client is configured to respond by increasing the frame rate at which the client generates the query fingerprints.
18. The non-transitory computer readable medium of claim 16, wherein causing the client to perform the content revision at the determined client-time point comprises outputting for transmission to the client a content-revision directive indicating the determined client-time point.
17. The non-transitory computer readable medium of claim 15, wherein causing the client to perform the content revision at the determined client-time point comprises outputting for transmission to the client a content-revision directive indicating the determined client-time point.
19. The non-transitory computer readable medium of claim 16, wherein establishing the synchronous lock comprises: 



based on the comparing of the query fingerprints generated at the increased frame rate with reference fingerprints of the known media stream, identifying at least one matching point defining a match between a query fingerprint and a reference fingerprint; and 

establishing the synchronous lock based on a mapping between a client-time timestamp of the query fingerprint and a true-time timestamp of the reference fingerprint.




based on the comparing of the query fingerprints generated at the increased frame rate with reference fingerprints of the known media stream, identifying at least one matching point defining a match between a query fingerprint and a reference fingerprint; and

establishing the synchronous lock based on a mapping between a client-time timestamp of the query fingerprint and a true-time timestamp of the reference fingerprint.

.


Claims 1-5, and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,979,758 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Instant Application 17/196,762
U.S. Patent No. 10,979,758 B2
1. A method comprising: 
receiving, by a computing system, query fingerprints representing a media stream being received by a client, wherein the query fingerprints are generated by the client at a frame rate; 
1. A method comprising:
receiving, by a computing system, query fingerprints representing a media stream being received by a client, wherein the query fingerprints are generated by the client at a frame rate;
determining by a computing system that the media stream being received by the client is a known media stream, wherein the determining is based on a comparison by the computing system of (i) the query fingerprints generated at the frame rate with (ii) reference fingerprints representing the known media stream;
determining by a computing system that the media stream being received by the client is a known media stream, wherein the determining is based on a comparison by the computing system of (i) the query fingerprints generated at the frame rate with (ii) reference fingerprints representing the known media stream;
responsive to the determining, causing by the computing system the client to increase the frame rate at which the client generates the query fingerprints being received by the computing system;
responsive to the determining, causing by the computing system the client to increase the frame rate at which the client generates the query fingerprints being received by the computing system;

using by the computing system the query fingerprints generated at the increased frame rate as a basis to establish synchronous lock between (i) true time defined along a timeline within the known media stream and (ii) client time defined according to a clock of the client;
using by the computing system the established synchronous lock as a basis to determine a client-time point at which the client should perform a content revision in the media stream being received by the client.
using by the computing system the established synchronous lock as a basis to determine a client-time point at which the client should perform ad replacement in the media stream being received by the client; and
causing the client to perform, at the determined client-time point, the ad replacement.
2. The method of claim 1, wherein the media stream being received by the client has a frame rate, and wherein the frame rate at which the client generates the query fingerprints is different than the frame rate of the media stream.
2. The method of claim 1, wherein the media stream being received by the client has a frame rate, and wherein the frame rate at which the client generates the query fingerprints is different than the frame rate of the media stream.
4. The method of claim 1, wherein the computing system is implemented by a server in network communication with the client.
4. The method of claim 1, wherein the computing system is implemented by a server in network communication with the client.
5. The method of claim 4, wherein causing the client to increase the frame rate at which the client generates the query fingerprints being received by the computing system comprises transmitting 


6. The method of claim 4, wherein causing the client to perform the ad replacement at the determined client-time point comprises transmitting to the client a content-revision directive indicating the determined client-time point.
7. The method of claim 1, wherein using the query fingerprints generated at the increased frame rate as a basis to establish synchronous lock between (i) true time defined along a timeline within the known media stream and (ii) client time defined according to a clock of the client comprises: 
comparing the query fingerprints generated at the increased frame rate with reference fingerprints of the known media stream; 
based on the comparing of the query fingerprints generated at the increased frame rate with the reference fingerprints of the known media stream, identifying at least one matching point defining a match between a query fingerprint and a reference fingerprint; and 


comparing the query fingerprints generated at the increased frame rate with reference fingerprints of the known media stream;
based on the comparing of the query fingerprints generated at the increased frame rate with the reference fingerprints of the known media stream, identifying at least one matching point defining a match between a query fingerprint and a reference fingerprint; and


8. The method of claim 1, wherein using the established synchronous lock as a basis to determine the client-time point at which the client should perform the ad replacement in the media stream being received by the client comprises using the established synchronous lock as a basis to map a predefined true-time point at which the ad replacement should be performed in the known media stream to a corresponding client-time point at which the client should perform the ad replacement in the media stream being received by the client.
9. The computing system of claim 1, wherein the content revision comprises dynamically supplementing a portion of media content of the media stream.
(Where provision of supplemental content to enhance the content on some media content is well-known and routine in the prior Art)
10. The method of claim 1, wherein the media stream being received by the client comprises an ad, and wherein the content revision comprises dynamically replacing the ad with a replacement ad.
9. The method of claim 1, further comprising provisioning the client with a replacement ad that the client is to substitute for an existing ad in the media stream being received by the client.
11. A computing system comprising: 

non-transitory data storage; and program instructions stored in the non-transitory data storage and executable by the one or more processors to cause the computing system to carry out operations including:

 identifying a media stream being received by a media client, wherein the identifying includes (i) receiving query fingerprints of the media stream, the received query fingerprints being generated by the media client at a frame rate, and (ii) matching the received query fingerprints with reference fingerprints of a known media stream, 

responsive to identifying the media stream, transmitting to the media client a directive that causes the media client to increase the frame rate of generating the query fingerprints, 

establishing, based on the query fingerprints generated by the media client at the increased frame rate, synchronous lock between true time defined along a timeline within the known media stream 

using the established synchronous lock as a basis to determine a client-time point at which the media client should perform a content revision in the media stream being received by the media client.

15. The computing system of claim 11, wherein the media stream being received by the client comprises an ad, and wherein the content revision comprises dynamically replacing the ad with a replacement ad.

a network communication interface through which to transmit and receive;

non-transitory data storage; and
program instructions stored in the non-transitory data storage and executable by the processing unit to cause the computing system to carry out operations including:

identifying a media stream being received by a media client, wherein the identifying includes (i) receiving query fingerprints of the media stream, the received query fingerprints being generated by the media client at a frame rate, and (ii) matching the received query fingerprints with reference fingerprints of a known media stream,

responsive to identifying the media stream, transmitting to the media client a directive that causes the media client to increase the frame rate of generating the query fingerprints,

establishing, based on the query fingerprints generated by the media client at the increased frame rate, synchronous lock between true time defined along a timeline within the known media stream and client time defined according to a clock of the media client,

using the established synchronous lock as a basis to determine a client-time point at which the media client should perform ad replacement in the media stream being received by the media client, and

transmitting to the media client a directive that causes the media client to perform, at the determined client-time point, the ad replacement.

13. The computing system of 10, wherein establishing the synchronous lock includes (i) receiving the query fingerprints generated by the media client at the increased frame rate, (ii) detecting at least one match between the query fingerprints generated by the media client at the increased frame rate and reference fingerprints of the known media stream, and (iii) correlating a true-time timestamp of the at least one match with a client-time timestamp of the at least one match.
13. The computing system of claim 11, wherein using the established synchronous lock as a basis to determine the client-time point at which the media 


(Where provision of supplemental content to enhance the content on some media content is well-known and routine in the prior Art)
16. A non-transitory computer readable medium storing instructions executable by one or more processors to carry out operations comprising: 
identifying a media stream being received by a client, wherein the identifying includes (i) receiving query fingerprints of the media stream, the received query fingerprints being generated by the client at a frame rate and (ii) matching the query fingerprints with reference fingerprints of a known media stream;
 
responsive to identifying the media stream, causing the client to increase the 

establishing, based on the query fingerprints generated by the client at the increased frame rate, synchronous lock between true time defined along a timeline within the known media stream and client time defined according to a clock of the client; and 

using the established synchronous lock as a basis to determine a client-time point at which the client should perform a content revision in the media stream being received by the client.

identifying a media stream being received by a client, wherein the identifying includes (i) receiving query fingerprints of the media stream, the received query fingerprints being generated by the client at a frame rate and (ii) matching the query fingerprints with reference fingerprints of a known media stream;

responsive to identifying the media stream, causing the client to increase the 

establishing, based on the query fingerprints generated by the client at the increased frame rate, synchronous lock between true time defined along a timeline within the known media stream and client time defined according to a clock of the client;

using the established synchronous lock as a basis to determine a client-time point at which the client should perform ad replacement in the media stream being received by the client; and
causing the client to start, at the determined client-time point, the ad replacement.

17. The non-transitory computer readable medium of claim 15, wherein causing the client to increase the frame rate of generating the query fingerprints comprises outputting for transmission to the client a directive to which the client is configured to respond by increasing the frame rate at which the client generates the query fingerprints.
18. The non-transitory computer readable medium of claim 16, wherein causing the client to perform the content revision at 



comparing the query fingerprints generated by the client at the increased frame rate with reference fingerprints of the known media stream; 

based on the comparing of the query fingerprints generated at the increased frame rate with reference fingerprints of the known media stream, identifying at least one matching point defining a match between a query fingerprint and a reference fingerprint; and 

establishing the synchronous lock based on a mapping between a client-time timestamp of the query fingerprint and a true-time timestamp of the reference fingerprint.
19. The non-transitory computer readable medium of claim 15, wherein establishing the synchronous lock comprises:

comparing the query fingerprints generated by the client at the increased frame rate with reference fingerprints of the known media stream;

based on the comparing of the query fingerprints generated at the increased frame rate with reference fingerprints of the known media stream, identifying at least one matching point defining a match between a query fingerprint and a reference fingerprint; and

establishing the synchronous lock based on a mapping between a client-time timestamp of the query fingerprint and a true-time timestamp of the reference fingerprint.
20. The non-transitory computer readable medium of claim 16, wherein using the established synchronous lock as a basis to determine the client-time point at which 
.



Claims 1-2, 4-5, 7, 9-12, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,991,981 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant Application 17/196,762
U.S. Patent No. 10,991,981 B2
1. A method comprising: 
receiving, by a computing system, query fingerprints representing a media stream being received by a client, wherein the query fingerprints are generated by the client at a frame rate; 

determining by a computing system that the media stream being received by the client is a known media stream, wherein 

generating query fingerprints representing a media stream being received by a client, wherein the query fingerprints are generated at a frame rate;


providing the generated query fingerprints for use to identify the media stream being received by the client based on 

after identification of the media stream being received by the client, increasing the frame rate of generating the query fingerprints;
using by the computing system the query fingerprints generated at the increased frame rate as a basis to establish synchronous lock between (i) true time defined along a timeline within the known media stream and (ii) client time defined according to a clock of the client; and
providing the query fingerprints generated at the increased frame rate, for use to establish synchronous lock between (i) true-time defined along a timeline within the known media stream and (ii) client-time defined according to a clock of the client; and
using by the computing system the established synchronous lock as a basis to determine a client-time point at which the client should perform a content revision in the media stream being received by the client.
using the established synchronous lock as a basis to determine a client-time point at which the client is to perform a content revision of the media stream being received by the client.
2. The method of claim 1, wherein the media stream being received by the client has a frame rate, and wherein the frame rate at which the client generates the query fingerprints is different than the frame rate of the media stream.
(where it would be readily understood to those of ordinary skill in the art that media streams inherently possess some frame-rate, and where fingerprints may be queried at any framerate that may or may not be the same as the media stream)

3. The method of claim 1, wherein providing the generated query fingerprints for use to identify the media stream being received by the client based on comparison with reference fingerprints representing the known media stream comprises transmitting the generated query fingerprints to a server for use by the server to identify the media stream being received by the client based on comparison with reference fingerprints representing the known media stream.
5. The method of claim 4, wherein causing the client to increase the frame rate at which the client generates the query fingerprints being received by the computing system comprises transmitting to the client a directive to which the client is configured to respond by increasing the frame rate at which the client generates the query fingerprints being received by the computing system.
4. The method of claim 3, wherein increasing the frame rate of generating the query fingerprints after identification of the media stream being received by the client comprises:
after the server has identified the media stream being received by the client, receiving from the server a directive to increase the frame rate of generating the query fingerprints, and responsively increasing the frame rate of generating the query fingerprints.
7. The method of claim 1, wherein using the query fingerprints generated at the increased frame rate as a basis to establish synchronous lock between (i) true time defined along a timeline within the known media stream and (ii) client 




comparing the query fingerprints generated at the increased frame rate with reference fingerprints of the known media stream; 
based on the comparing of the query fingerprints generated at the increased frame rate with the reference fingerprints of the known media stream, identifying at least one matching point defining a match between a query fingerprint and a reference fingerprint; and 
establishing the synchronous lock based on a mapping between a client-time timestamp of the query fingerprint and a true-time timestamp of the reference fingerprint.




comparing the query fingerprints generated at the increased frame rate with reference fingerprints of the known media stream;
based on the comparing of the query fingerprints generated at the increased frame rate with the reference fingerprints of the known media stream, identifying at least one matching point defining a match between a query fingerprint and a reference fingerprint; and
establishing the synchronous lock based on a mapping between a client-time timestamp of the query fingerprint and a true-time timestamp of the reference fingerprint.

(Where provision of supplemental content to enhance the content on some media content is well-known and routine in the prior Art)
10. The method of claim 1, wherein the media stream being received by the client comprises an ad, and wherein the content revision comprises dynamically replacing the ad with a replacement ad.
6. The method of claim 1, wherein the content revision comprises dynamic ad insertion.


Claims 11-12, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,991,981 B2, analyzed similarly as above.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM J KIM/Primary Examiner, Art Unit 2421